Filed 3/5/14 P. v. Haro CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B245522

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA092257)
         v.

GERARDO HARO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Charles
Sheldon, Judge. Affirmed.
      Sharon Fleming, under appointment by the Court of Appeal, for Defendant and
Appellant.
      Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and
Brendan Sullivan, Deputy Attorneys General, for Plaintiff and Respondent.


                              _____________________________________
       Pursuant to a plea bargain, defendant Gerardo Haro pled no contest to three counts
of robbery and admitted corresponding enhancement allegations in return for the court’s
dismissal of two counts of sexual battery which carries a sex offender registration
requirement. Later, a disagreement arose between Haro and his public defender over
Haro’s desire to withdraw his plea. Haro’s counsel refused to move to withdraw the plea
and Haro sought to have her replaced under People v. Marsden (1970) 2 Cal.3d 118.
When the trial court denied the Marsden motion Haro immediately requested leave to
represent himself under Faretta v. California (1975) 422 U.S. 806. The trial court
granted Haro’s Faretta motion, denied his motion to withdraw his plea and entered
judgment in accordance with the plea bargain.
       On appeal Haro argues the judgment and orders described above should be
reversed because he did not knowingly and intelligently waive his constitutional right to
counsel.
       We need not decide whether the trial court erred in granting Haro’s request to
proceed in pro per because we conclude beyond a reasonable doubt that Haro would not
have obtained a more favorable result on his motion to withdraw his plea if the court had
denied his request to proceed in pro per.1 In that event, no motion to withdraw the plea
would have been made because Haro would still have been represented by the same
deputy public defender who refused to file the motion for the reasons she stated at the
Marsden hearing. The result would be the same: the plea would not be withdrawn and
judgment would be entered in accordance with the terms of the agreement.




1
        Our Supreme Court has not determined whether the absence of a knowing and
intelligent waiver of the right to counsel is reversible per se or whether the error should
be analyzed under the “harmless beyond a reasonable doubt” standard of Chapman v.
California (1967) 386 U.S. 18, 24; the Courts of Appeal are divided on the issue.
(People v. Burgener (2009) 46 Cal.4th 231, 244.)
                                               2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                          ROTHSCHILD, Acting P. J.
We concur:



                  CHANEY, J.



                  JOHNSON, J.




                                      3